Order of the *849Supreme Court, Westchester County, dated March 17, 1967, granting petitioners’ application and declaring valid a certain independent nominating petition of the Fusion party which designated certain candidates for office in the Village of Tuckahoe in the village election to be held on March 21, 1967, affirmed, without costs. The court does not reach the question of the validity of sheets numbered 11 and 12 of the nominating petition, which contain pasted overlays plus attachments of separate parts of sheets to constitute a single numbered sheet, containing addresses and other pertinent information. We find that sheets 1 through 10 of the petition, inclusive, are valid, are in substantial compliance with the requirements of section 138 of the Election Law and contain a sufficient number of signatures. While these sheets (1 through 10) contain stapling and pasting of separate parts of sheets, the court is agreed that in this case, because (1) there was a concession that there was no proof of fraud, (2) there is no claim or showing of any fraud and (3) the chairman of the Fusion party Committee testified at the hearing at Special Term, without contradiction, that these sheets were sent out the gathering of signatures in the form now objected to, the petition should not be rejected. We therefore concur in the decision of the learned Justice at Special Term. Nevertheless, we do not approve generally of the use of nominating petition sheets in the form here presented. Leave to appeal to the Court of Appeals denied. Beldoek, P. J., Christ, Rabin and Munder, JJ., concur.